Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-20 are pending.

Claim Objections
3.		Claim 14 is objected to because of the following informalities: the claim language states claim 14 is “the method according to claim 2”. It should be amended to depend upon claim 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, 11-13 and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heisterkamp et al. (US Patent Application Publication 2022/0063411), herein after referred to as Heisterkamp.
Regarding independent claim 1, Heisterkamp discloses a vehicle (abstract), comprising: 
a first input device configured to receive a first user input by at least one of a user's speech or a user's gaze (Figure 1 reference microphone 11 for speech input 13 or camera 15 for gaze input 12 as respectively described in paragraphs [0021] and [0026].); 
a second input device configured to receive a second user input by a physical operation of the user (Figure 1 reference operating element 1 operated by a finger 3 as described in paragraph [0025].); and 
a controller (Figure 1 reference control device 9.) configured to: 
when the first input device receives the first user input, determine a control item corresponding to the first user input among a plurality of control items (Figure 2 reference S100-S200 to determine component/control item via received expression exampled in paragraphs [0029]-[0030] speech input 13 (via microphone 11) detects “headrest” and the speech recognition system in control device 9 determines the content/control item to be adjusting the height of the headrest. While paragraphs [0029]-[0030] example determination of the control item/content in view of speech input, paragraphs [0026] and [0028] emphasize gaze 12 can be utilized alone or in combination with speech input 13 to perform the recognition capability of the system. Paragraph [0012] examples the content/control items to be vehicle seat, mirror, sunroof, entertainment system, steering wheel, or window), and 
when the second input device receives the second user input, determine a sub-control item for the determined control item based on the second user input (Figure 2 reference S106 to actuate operation element 1 after the function of the control item/content headrest has been assigned to the operation element 1 as described in paragraph [0030]. Paragraph [0030] further describes after the operation element 1actuates the operating element 1, the control item/content headrest sub-control item of adjusting the height is performed in correspondence to the actuation of the operation element 1. Paragraph [0005] examples selection of the component/control item via gaze.).
Regarding claim 2, Heisterkamp discloses the vehicle according to claim 1, wherein the first input device comprises an eye tracker configured to recognize the user's gaze (Figure 1 reference eye tracker/camera 15 described in paragraph [0014] for detecting the gaze direction/input/gesture 12.).
Regarding claim 3, Heisterkamp discloses the vehicle according to claim 2, wherein the controller is configured to determine the control item based on a control target located in a direction in which the user's gaze is facing (Paragraph [0005] examples the driver to direct their gaze towards the right vehicle seat. A gaze includes a gaze gesture in which the gaze direction is directed towards a vehicle component/control item.).
Regarding claim 6, Heisterkamp discloses the vehicle according to claim 1, wherein the first input device comprises a speech recognizer configured to recognize the user's speech (Figure 1 reference microphone 11 for speech input 13 as described in paragraph [0021].).
Regarding claim 7, Heisterkamp discloses the vehicle according to claim 6, wherein the controller is configured to determine the control item corresponding to a command included in the user's speech (Figure 2 reference S100-S200 to determine component/control item via received expression exampled in paragraphs [0029]-[0030] speech input 13 (via microphone 11) detects “headrest” and the speech recognition system in control device 9 determines the content/control item to be adjusting the height of the headrest.).
Regarding claim 8, Heisterkamp discloses the vehicle according to claim 1, wherein when the control item is determined, the controller is configured to provide information about the determined control item to the user by at least one of hearing or vision (Figure 2 reference S104 to display speech input has been understood (provide visual information about the determined control item). Paragraph [0009] describes the feedback may be verbal (hearing) or haptic in addition to graphical (visual).).
Regarding independent claim 11, Heisterkamp discloses a method of controlling a vehicle (abstract), the vehicle including a first input device configured to receive a first user input by at least one of a user's speech or a user's gaze (Figure 1 reference microphone 11 for speech input 13 or camera 15 for gaze input 12 as respectively described in paragraphs [0021] and [0026].), and a second input device configured to receive a second user input by a physical operation of the user (Figure 1 reference operating element 1 operated by a finger 3 as described in paragraph [0025].), the method comprising: 
when the first input device receives the first user input, determining, by a controller (Figure 1 reference control device 9.), a control item corresponding to the first user input among a plurality of control items (Figure 2 reference S100-S200 to determine component/control item via received expression exampled in paragraphs [0029]-[0030] speech input 13 (via microphone 11) detects “headrest” and the speech recognition system in control device 9 determines the content/control item to be adjusting the height of the headrest. While paragraphs [0029]-[0030] example determination of the control item/content in view of speech input, paragraphs [0026] and [0028] emphasize gaze 12 can be utilized alone or in combination with speech input 13 to perform the recognition capability of the system. Paragraph [0012] examples the content/control items to be vehicle seat, mirror, sunroof, entertainment system, steering wheel, or window)); and 
when the second input device receives the second user input, determining, by the controller, a sub-control item for the determined control item based on the second user input (Figure 2 reference S106 to actuate operation element 1 after the function of the control item/content headrest has been assigned to the operation element 1 as described in paragraph [0030]. Paragraph [0030] further describes after the operation element 1actuates the operating element 1, the control item/content headrest sub-control item of adjusting the height is performed in correspondence to the actuation of the operation element 1. Paragraph [0005] examples selection of the component/control item via gaze.).
Regarding claim 12, Heisterkamp discloses the method according to claim 11, wherein the first input device comprises an eye tracker configured to recognize the user's gaze (Figure 1 reference eye tracker/camera 15 described in paragraph [0014] for detecting the gaze direction/input/gesture 12.).
Regarding claim 13, Heisterkamp discloses the method according to claim 12, wherein determining the control item corresponding to the first user input comprises: determining the control item based on a control target located in a direction in which the user's gaze is facing (Paragraph [0005] examples the driver to direct their gaze towards the right vehicle seat. A gaze includes a gaze gesture in which the gaze direction is directed towards a vehicle component/control item.).
Regarding claim 16, Heisterkamp discloses the method according to claim 11, wherein the first input device comprises a speech recognizer configured to recognize the user's speech (Figure 1 reference microphone 11 for speech input 13 as described in paragraph [0021].).
Regarding claim 17, Heisterkamp discloses the method according to claim 16, wherein determining the control item corresponding to the first user input comprises: 
determining the control item corresponding to a command included in the user's speech (Figure 2 reference S100-S200 to determine component/control item via received expression exampled in paragraphs [0029]-[0030] speech input 13 (via microphone 11) detects “headrest” and the speech recognition system in control device 9 determines the content/control item to be adjusting the height of the headrest.).
Regarding claim 18, Heisterkamp discloses the method according to claim 11, further comprising: 
when the control item is determined, providing information about the determined control item to the user by at least one of hearing or vision (Figure 2 reference S104 to display speech input has been understood (provide visual information about the determined control item). Paragraph [0009] describes the feedback may be verbal (hearing) or haptic in addition to graphical (visual).).

Claim Rejections - 35 USC § 103
5.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heisterkamp in view of George-Svahn et al. (US Patent Application Publication 2015/0210292), herein after referred to as George-Svahn.
Regarding claim 4, Heisterkamp discloses the vehicle according to claim 2. 
Heisterkamp does disclose feedback on a display (Figure 2 reference S104 and paragraphs [0029] and [0032].) but does specifically disclose the vehicle further comprising: a display configured to display a plurality of graphic objects respectively corresponding to the plurality of control items, wherein the controller is configured to activate the control item corresponding to the graphic object located in a direction located in which the user's gaze is facing among the plurality of graphic objects.
George-Svahn discloses a vehicle further comprising:
a display configured to display a plurality of graphic objects respectively corresponding to the plurality of control items (Figure 2 reference display 12 displaying plurality of graphic objects/icons 14. Paragraph [0042] examples the icon corresponding to the control item of air conditioning. Paragraph [0049] describes temperature, fan speed, zone, direction, and origin of air as settings displayed by the display. Paragraph [0053] generalizes that an item, displayed on a display, corresponds to a system for control within a vehicle.), 
wherein the controller is configured to activate the control item corresponding to the graphic object located in a direction located in which the user's gaze is facing among the plurality of graphic objects (Paragraphs [0033]-[0035] describes activating the control item/system command corresponding to the icon based on activation of a physical input device after the user has gazed at the icon.).
It is additionally noted George-Syahn discloses activating vehicle systems based on gaze on an icon of a display or location outside of a display (paragraphs [0049]-[0053]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Heisterkamp’s vehicle input system with the known technique of a display configured to display a plurality of graphic objects respectively corresponding to the plurality of control items, wherein the controller is configured to activate the control item corresponding to the graphic object located in a direction located in which the user's gaze is facing among the plurality of graphic objects yielding the predictable results of controlling vehicle systems which are incapable of being physically seen such as audio fade/balance and control multiple vehicle systems with one gaze direction as disclosed by George-Syahn (Paragraphs [0046], [0049], [0051]. Please note the direction of the gaze towards a display may change to execute various commands displayed by the display but the gaze direction changes more when gazing at non-display components to execute various commands. For example, gazing at a display with icons representing radio volume and fan speed to execute radio volume change and fan speed comprises smaller directional gaze changes as opposed to gazing at the physical components of an air grill and radio to execute radio volume and fan speed functions.).
Regarding claim 5, George-Syahn discloses the vehicle according to claim 4, wherein when the control item is activated, the controller is configured to use the second user input to determine the sub-control item for the activated control item (Paragraphs [0033]-[0035] describes activating the control item/system command corresponding to the icon based on activation of a physical input device after the user has gazed at the icon.).
Regarding claim 14, Heisterkamp discloses the method according to claim 12 (see claim objection above). 
Heisterkamp does disclose feedback on a display (Figure 2 reference S104 and paragraphs [0029] and [0032].) but does specifically disclose the vehicle further comprising: displaying a plurality of graphic objects respectively corresponding to the plurality of control items; and activating the control item corresponding to the graphic object located in a direction located in which the user's gaze is facing among the plurality of graphic objects.
George-Svahn discloses a vehicle further comprising:
displaying a plurality of graphic objects respectively corresponding to the plurality of control items (Figure 2 reference display 12 displaying plurality of graphic objects/icons 14. Paragraph [0042] examples the icon corresponding to the control item of air conditioning. Paragraph [0049] describes temperature, fan speed, zone, direction, and origin of air as settings displayed by the display. Paragraph [0053] generalizes that an item, displayed on a display, corresponds to a system for control within a vehicle.), 
activating the control item corresponding to the graphic object located in a direction located in which the user's gaze is facing among the plurality of graphic objects (Paragraphs [0033]-[0035] describes activating the control item/system command corresponding to the icon based on activation of a physical input device after the user has gazed at the icon.).
It is additionally noted George-Syahn discloses activating vehicle systems based on gaze on an icon of a display or location outside of a display (paragraphs [0049]-[0053]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Heisterkamp’s vehicle input system with the known technique of a display configured to display a plurality of graphic objects respectively corresponding to the plurality of control items, wherein the controller is configured to activate the control item corresponding to the graphic object located in a direction located in which the user's gaze is facing among the plurality of graphic objects yielding the predictable results of controlling vehicle systems which are incapable of being physically seen such as audio fade/balance and control multiple vehicle systems with one gaze direction as disclosed by George-Syahn (Paragraphs [0046], [0049], [0051]. Please note the direction of the gaze towards a display may change to execute various commands displayed by the display but the gaze direction changes more when gazing at non-display components to execute various commands. For example, gazing at a display with icons representing radio volume and fan speed to execute radio volume change and fan speed comprises smaller directional gaze changes as opposed to gazing at the physical components of an air grill and radio to execute radio volume and fan speed functions.).
Regarding claim 15, George-Syahn discloses the method according to claim 14, wherein determining the sub-control item for the determined control item comprises: 
determining the sub-control item corresponding to the second user input among a plurality of sub-control items for the activated control item (Paragraphs [0033]-[0035] describes activating the control item/system command corresponding to the icon based on activation of a physical input device after the user has gazed at the icon.).


6.		Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heisterkamp in view of Mangin (US Patent Application Publication 2017/0293355).
Regarding claim 9, Heisterkamp discloses the vehicle according to claim 1, wherein the second input device is configured to provide to be movable up, down, [ ] by the physical operation of the user (Figure 1 reference finger 3 to move second input device/operating element 1 in two directions according to arrow 7 (up and down).).
Heisterkamp does not specifically disclose the second input device is configured to provide to be movable left and right by the physical operation of the user.
Mangin discloses wherein the second input device is configured to provide to be movable up, down, left, and right by the physical operation of the user (Figure 5 and paragraph [0057] describes based on a detected gaze toward the mirrors in the vehicle, individual settings of all the mirrors in the vehicle can be configured using a directional pad 500 as the control device that is to be utilized.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Heisterkamp’s operational element/second input device with the known technique of being movable up, down, left, and right by the physical operation of the user yielding the predictable results of controlling additional in vehicle systems which require more than up and down directional control such as vehicle mirror systems as disclosed by Mangin (paragraph [0057]).
Regarding claim 19, Heisterkamp discloses the method according to claim 11, wherein the second input device is configured to provide to be movable up, down, [ ] by the physical operation of the user (Figure 1 reference finger 3 to move second input device/operating element 1 in two directions according to arrow 7 (up and down).).
Heisterkamp does not specifically disclose the second input device is configured to provide to be movable left and right by the physical operation of the user.
Mangin discloses wherein the second input device is configured to provide to be movable up, down, left, and right by the physical operation of the user (Figure 5 and paragraph [0057] describes based on a detected gaze toward the mirrors in the vehicle, individual settings of all the mirrors in the vehicle can be configured using a directional pad 500 as the control device that is to be utilized.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Heisterkamp’s operational element/second input device with the known technique of being movable up, down, left, and right by the physical operation of the user yielding the predictable results of controlling additional in vehicle systems which require more than up and down directional control such as vehicle mirror systems as disclosed by Mangin (paragraph [0057]).


Allowable Subject Matter
7.		Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Heisterkamp discloses a singular input device to control multiple vehicle systems. However, Heisterkamp does not specifically disclose any configurable limitation of the input device according to the determined control item.
It is noted Herzon et al. (US Patent Application Publication 2017/0158233) discloses an input device to be limited according to the determined control item (Paragraph [0028] describes a knob input device being limited in range of motion to the control item/hitch angle available for a vehicle-trailer unit.).
However, Herzon et al.’s knob input device is particular to a single control item/hitch angle of a vehicle-trailer. While multiple trailers of various hitch angles may be used over time, this is a disclosure of an input device that controls a single type of control items (vehicle hitch angles) and not a control item among a plurality of control items as claimed. There is no known means of combination with Heisterkamp’s input device which controls different types of input devices to be limited as claimed to the determined control item of the plurality of control items.
Additionally, please note that the subject matter of claim 9 is not required to be added to the independent claim. The allowability of claim 10 does not depend upon the subject matter of claim 9 even though claim 10 is claimed to be dependent upon claim 9.

Conclusion
8.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/           Primary Examiner, Art Unit 2622